EXHIBIT (10)-z


OPTION AGREEMENT PURSUANT TO 2003 LONG-TERM INCENTIVE PLAN
STOCK OPTION



 

     OPTION AGREEMENT by Bausch & Lomb Incorporated, a New York corporation
(referred to hereinafter as the "Company"), dated as of the date which appears
on the "Date of Award and Agreement" in the Award Summary attached hereto (the
"Award Summary") in favor of the individual whose name appears on the Award
Summary (the "Recipient").


     In accordance with the provisions of the Company's 2003 Long-term Incentive
Plan (referred to hereinafter as the "Plan"), approved by the shareholders of
the Company on April 29, 2003 the Committee on Management (referred to
hereinafter as the "Committee") of the Board of Directors of the Company has
authorized the execution and delivery of this Agreement. The Award Summary
contains the details of the awards covered by this Agreement and is incorporated
herein in its entirety.


     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the Company and Recipient agree as follows:


1.


Grant of Option

. Subject to all the terms and conditions of the Plan and this Agreement,
including, without limitation, Section 6 of the Plan, the Company has granted to
the Recipient on the date set forth on the Award Summary the option to purchase
the number of $0.40 par value common stock of the Company shown on the Award
Summary (such number being subject to adjustment as provided in Sections 10 and
11 of this Agreement).


2.


Exercise Price

. The exercise price per share of stock covered by this option shall be the
price set forth in the Award Summary, which is 100% of the market value of such
stock on the Date of Award and Agreement computed as the average of the high and
low trading prices during normal business hours of the Company's common stock on
the New York Stock Exchange on that day.


3.


Vesting

. Recipient's right to purchase shares under this option shall vest (meaning
that the option shall be exercisable) as provided in the Award Summary. The
Recipient must be a full time, active employee of the Company on the respective
Vesting Date as indicated on the Award Summary as a condition to any non-vested
portion becoming vested. The vesting requirements of this Section shall be
waived automatically and the option granted hereunder shall be fully vested (a)
upon a Change in Control (as defined below), or (b) termination of employment
due to death or disability.



For purposes of this Agreement, "Change in Control" shall mean:

 


A.


The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act") (a "Person") of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i) the
then outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock") or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
the following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company (excluding an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from the Company), (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company, or
(iv) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, following such reorganization, merger or consolidation, the
conditions described in clauses (i), (ii) and (iii) of paragraph C below are
satisfied; or

 


B.


Individuals who, as of April 28, 2003, constitute the Board of Directors of the
Company (the "Board" and, as of April 28, 2003, the "Incumbent Board") cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to April 28, 2003 whose
election, or nomination for election by the Company's shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 


C.


Approval by the shareholders of the Company of a reorganization, merger, binding
share exchange or consolidation, in each case, unless, following such
reorganization, merger, binding share exchange or consolidation, (i) more than
60% of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger, binding share exchange
or consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger,
binding share exchange or consolidation in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger, binding share
exchange or consolidation, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (ii) no Person
(excluding the Company, any employee benefit plan (or related trust) of the
Company or such corporation resulting from such reorganization, merger, binding
share exchange or consolidation and any Person beneficially owning, immediately
prior to such reorganization, merger, binding share exchange or consolidation,
directly or indirectly, 20% or more of the Outstanding Company Common Stock or
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such reorganization,
merger, binding share exchange or consolidation or the combined voting power of
the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors, and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger, binding share exchange or consolidation were members of
the Incumbent Board at the time of the execution of the initial agreement
providing for such reorganization, merger, binding share exchange or
consolidation; or

 


D.


Approval by the shareholders of the Company of (i) a complete liquidation or
dissolution of the Company or (ii) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale or other disposition, (a) more than
60% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (b) no Person
(excluding the Company and any employee benefit plan (or related trust) of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors, and (c) at
least a majority of the members of the board of directors of such corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.


4.


Exercise

. Vested portions of this option shall be exercisable in part or in full at any
time after each corresponding Vesting Date, as indicated in the Award Summary,
but no part of this option shall be exercisable after the expiration of ten (10)
years from the Date of Award and Agreement. Except as provided in Section 3 or
Section 8 hereof, no option may be exercised at any time unless the holder
thereof is then a full time, active employee of the Company or one of its
subsidiaries. Rights under this option which have become vested may be exercised
as to full shares; provided, however, that no partial exercise may be for less
than ten (10) full shares of the Company's common stock.


5.


Method of Exercising Option

. Subject to the other provisions of the Plan and this Agreement, the Recipient
may exercise any option in whole or in part at such time or times, (i) by
delivering written notice of exercise to the Company or its written designee
specifying the number of shares of Common Stock subject to the option to be
purchased and (ii) by making payment of the option price in such form or forms,
including, without limitation, payment by delivery of cash, delivery of shares
(either actually or by attestation) already held by the Recipient for such
period of time and in such manner as is required by Generally Accepted
Accounting Principles to prevent the exercise of such option from being deemed
additional cash compensation to the Recipient chargeable against the earnings of
the Company registered in the name of the Recipient duly assigned to the Company
with the assignment guaranteed by a bank, trust company or member firm of the
New York Stock Exchange or delivery of other consideration (including, where
permitted by law and the Committee), Awards having a Fair Market Value on the
exercise date equal to the total option price, or by any combination of cash,
such shares and other consideration specified herein. If approved by the
Committee, except to the extent prohibited by applicable law, payment in full or
in part may also be made by delivering a properly executed exercise notice to
the Company or its written designee, together with a copy of irrevocable
instructions to a broker designated, in writing, by the Company to deliver
promptly to the Company the amount of proceeds necessary to pay the option
price, and, if requested, the amount of any federal, state, local or foreign
withholding taxes. No shares of Common Stock shall be delivered until full
payment therefore has been made. Any shares so delivered to Company by Recipient
under the foregoing shall be deemed to have a value per share equal to the fair
market value of the shares on such date.


6.


Rights as a Shareholder

. Except as otherwise provided herein, a Recipient shall have all of the rights
of a shareholder of the Company holding the class or series of Common Stock that
is subject to such option (including, if applicable, the right to vote the
shares and the right to receive dividends), when the Recipient has delivered
written notice of exercise and has paid in full for such shares, as provided in
Section 5 hereof. No adjustment shall be made for dividends or other rights for
which the record date is prior to the date identified above.


7.


Limited Transferability of Option

. The option granted under this Agreement shall not be transferable by the
Recipient except by will or the laws of descent or distribution, and except that
the option granted may be transferred to immediate family members and charities.
During the life of Recipient, the option shall be exercisable only by the
Recipient or his or her guardian or legal representative.


8.


Termination of Employment

.  


(a)


Termination by Reason of Death. If the employment of Recipient shall terminate
by reason of death, any option held by Recipient shall vest in full and shall
remain exercisable (i) in the case of an option other than an Incentive Stock
Option, as defined below, until the first anniversary of such termination of
service (notwithstanding any earlier expiration of the stated term of such
option) and (ii) in the case of an option granted that is intended to meet the
requirements of Section 422 of the Internal Revenue Code or any successor
legislation ("Incentive Stock Option") until the earlier of (A) the first
anniversary of the date of death or (B) the expiration of the stated term of
such Incentive Stock Option.

 


(b)


Termination by Reason of Disability. If the employment of Recipient shall
terminate by reason of disability, any option held by Recipient shall vest in
full and remain exercisable until (i) in the case of an option other than an
Incentive Stock Option the first anniversary of such termination of service
(notwithstanding any earlier expiration of the stated term of such option) and
(ii) in the case of an Incentive Stock Option, the earlier of (A) the first
anniversary of such termination of service or (B) the expiration of the stated
term of such option; provided, however, that if the Recipient dies within such
period, notwithstanding the expiration of such period, any unexercisable option,
may thereafter be exercised (x) in the case of an option other than an Incentive
Stock Option, for a period of one year from the date of such death
(notwithstanding any earlier expiration of the stated term of such option) and
(y) in the case of an Incentive Stock Option, until the earlier of (1) the first
anniversary of the date of death or (2) the expiration of the stated term of
such Incentive Stock Option. In the event of termination of service by reason of
disability, if an Incentive Stock Option is exercised after the expiration of
the exercise periods that apply for purposes of Section 422 of the Code, such
Option will thereafter be treated as an option other than an Incentive Stock
Option.

 


(c)


Termination by Reason of Retirement. Unless otherwise determined by the
Committee, if the employment of Recipient shall terminate by reason of
retirement, any option held may thereafter be exercised by the Recipient to the
extent it was exercisable at the time of such termination of service, or on such
accelerated basis as the Committee may determine, until the earlier of (i) the
third anniversary of such termination of service or (ii) the expiration of the
stated term of such option; provided, however, that if the Recipient dies within
such period, any unexercised option may to the extent exercisable on the death
thereafter be exercised (A) in the case of an option other than an Incentive
Stock Option, until the later of (x) the first anniversary of the date of death
(notwithstanding any earlier expiration of the stated term of such option) or
(y) the third anniversary of the termination of service by reason of retirement
and (B) in the case of an Incentive Stock Option, until the earlier of (xx) the
later of (1) the first anniversary of the date of death or (2) the third
anniversary of the termination of service by reason of retirement or (yy) the
expiration of the stated term of such Incentive Stock Option. In the event of
termination of service by reason of retirement, if an Incentive Stock Option is
exercised after the expiration of the exercise periods that apply for purposes
of Section 422 of the Code, such option will thereafter be treated as an option
other than an Incentive Stock Option.

 


(d)


Other terminations. (i) If employment of Recipient shall terminate for cause,
all options held shall thereupon immediately terminate; (ii) if employment of
the Recipient shall terminate due to a termination by the Company for any reason
other than death, disability, retirement or for cause, any option held, may, to
the extent it was exercisable at the time of termination of service, be
exercised until the earlier of (A) 90 days from the date of such termination or
(B) the expiration of the stated term of the option; and (iii) if employment of
Recipient shall terminate due to a voluntary termination by the Recipient (other
than for retirement), any option held, may, to the extent it was exercisable at
the time of termination of service, be exercised until the earlier of (A) 30
days from the date of such termination of service or (B) the expiration of the
stated term of the option; provided, however, that if the Recipient dies within
either of the exercise periods established by Sections6(j)(ii) and 6(j)(iii) of
the Plan any unexercised option held shall, continue to be exercisable to the
extent to which it was exercisable at the time of death until (x) in the case of
option other than Incentive Stock Options, the first anniversary of the date of
death (notwithstanding any earlier expiration of the stated term of such option)
or (y) in the case of Incentive Stock Options, the earlier of (A) the first
anniversary of the date of death or (B) the expiration of the stated term of
such option.

 


(e)


Change in Control Termination. Notwithstanding any other provision of this
Agreement or the Plan to the contrary, in the event employment of Recipient
shall terminate other than for cause during the 24-month period following a
Change in Control, any option held may thereafter be exercised, to the extent it
was exercisable at the time of such termination of service until the earlier of
(i) the latest of (A) the second anniversary of such date of termination of
service or (B) such other date as may be provided in the Plan for such
termination of service or (C) any employment, consulting or similar agreement
between Recipient and Company or one of its subsidiaries or affiliates, or (ii)
the expiration of the stated term of such option; provided, however, that if the
Recipient dies within such period, notwithstanding the expiration of such
period, any unexercised option may to the extent exercisable on the date of
death thereafter be exercised (x) in the case of an option other than an
Incentive Stock Option, until the later of (i) the end of such exercise period
or (ii) the first anniversary of the date of death (notwithstanding any earlier
expiration of the stated term of such option) or (y) in the case of an Incentive
Stock Option, until the earlier of (i) the later of (A) the end of such exercise
period or (B) the first anniversary of the date of death or (ii) the expiration
of the stated term of such Incentive Stock Option. If an Incentive Stock Option
is exercised after the expiration of the post-termination exercise periods that
apply for purposes of Section 422 of the Code, such option will thereafter be
treated as an option other than an Incentive Stock Option.

 


(f)


The Committee or the Board of Directors shall determine whether authorized leave
of absence shall constitute termination of employment which determination shall
be final and conclusive. Nothing contained in this Section shall be interpreted
or have the effect of extending the period during which this option may be
exercised beyond the terms or the expiration date provided in this Agreement or
established by law or regulation. Death of Recipient subsequent to termination
shall not extend such periods.

 


(g)


(i)


Notwithstanding anything to the contrary contained herein or in the Plan, if
Recipient voluntarily terminates his or her employment with the Company or is
terminated for misconduct or failure or refusal to perform his or her duties of
employment (as determined by the Committee), and within a period of one (1) year
after such termination shall, directly or indirectly, engage in a competing
activity (as defined below), Recipient shall be required to remit to the
Company, with respect to any exercise of this option on or after the date twelve
(12) months prior to such termination, an amount in cash or a certified or bank
check equal to 100% of the excess of (A) the fair market value per share of the
Company's Common Stock on the date of exercise, multiplied by the number of
shares with respect to which the option is exercised; over (B) the aggregate
option price for such number of shares. This provision shall, however, become
null and void, and Company's rights to any remittance under this provision
automatically shall be deemed waived, upon a Change in Control (as defined in
Section 3 of this Agreement).

   


(ii)


For purposes of this Section, Recipient will be deemed to be "engaged in a
competing activity" if he or she owns, manages, operates, controls, is employed
by, or otherwise engages in or assists another to engage in any activity or
business which competes with any business or activity of the Company in which
Recipient was engaged or involved, or which, as of the time of Recipient's
termination, was in a state of research or development by any such business of
the Company.

   


(iii)


Nothing contained in this Section shall be interpreted as or deemed to
constitute a waiver of, or diminish or be in lieu of, any other rights the
Company may possess as a result of Recipient's direct or indirect involvement
with a business competing with the business of the Company.


9.


General Restriction

. This option shall be subject to the requirement that if at any time the Board
of Directors shall determine, in its discretion, that the listing, registration
or qualification of the shares subject to such option upon any securities
exchange or under any state or federal law, or the consent or approval of any
government regulatory body, is necessary or desirable as a condition of, or in
connection with, the granting of such option or the issue or purchase of shares
thereunder, such option may not be exercised in whole or in part unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Board of
Directors.


10.


Recapitalization

. In the event there is any recapitalization in the form of a stock dividend,
distribution, split, subdivision or combination of shares of common stock of the
Company, resulting in an increase or decrease in the number of common shares
outstanding, the number of shares for which the option hereunder may thereafter
be exercised and the price per share shall be increased or decreased
proportionately, as the case may be, without change in the aggregate purchase
price.


11.


Reorganization

. If, pursuant to any reorganization, sale or exchange of assets, consolidation
or merger, outstanding common stock is or would be exchanged for other
securities of the Company or of another company which is a party to such
transaction, or for property, this option shall apply to the securities or
property into which the common stock would have been exchanged had such common
stock been outstanding at the time. In any of such events the total number and
class of shares then remaining available for issuance under the Plan (including
shares reserved for this option) shall likewise be adjusted so that the Plan and
this option shall thereafter cover the number and class of shares equivalent to
the shares so covered immediately prior to such event


12.


Right to Employment

.  


(a)


Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular and periodic
payments. The benefits and rights provided under the Plan are not to be
considered part of the Recipient's salary or compensation under Recipient's
employment for purposes of calculating any severance, resignation, redundancy or
other end of service payments, vacation, bonuses, long-term service awards,
indemnification, pension or retirement benefits, or any other payments, benefits
or rights of any kind.

 


(b)


The grant of options, hereunder, and any future grant of options under the Plan
is entirely voluntary, and at the complete discretion of the Company. Neither
the grant of the option nor any future grant of an option by the Company shall
be deemed to create any obligation to grant any further options, whether or not
such a reservation is explicitly stated at the time of such a grant. The Company
has the right, at any time and/or on an annual basis, to amend, suspend or
terminate the Plan; provided, however, that no such amendment, suspension, or
termination shall adversely affect the Recipient's rights hereunder.

 


(c)


The Plan shall not be deemed to constitute, and shall not be construed by the
Recipient to constitute, part of the terms and conditions of employment. The
Company shall not incur any liability of any kind to the Recipient as a result
of any change or amendment, or any cancellation, of the Plan at any time.

 


(d)


Participation in the Plan shall not be deemed to constitute, and shall not be
deemed by the Recipient to constitute, an employment or labor relationship of
any kind with the Company.


13.


Definitions

. Any terms or provisions used herein which are defined in Sections 83, 421,
422A or 425 of the Internal Revenue Code of 1986, as amended, or the regulations
thereunder or corresponding provisions of subsequent laws and regulations in
effect at the time this option is granted shall have the meanings as therein
defined.


14.


Amendment of this Option Agreement

. The Board of Directors of the Company or the Committee may, from time to time,
require the modification or amendment of the terms of this Agreement, including,
without limitation the generality of the foregoing, the making of such
amendments and revisions as the Board or the Committee shall deem advisable,
provided, however, that no termination, modification or amendment of this
Agreement shall, without the consent of the Recipient, impair his or her rights
hereunder.


15.


Notices

. Notices hereunder shall be in writing and if to the Company shall be delivered
personally to the Secretary of the Company or mailed to its principal office,
One Bausch & Lomb Place, Rochester, New York 14604-2701, addressed to the
attention of the Secretary, and if to Recipient shall be delivered personally or
mailed to Recipient at his or her address as the same appears on the records of
the Company.


16.


Interpretation of this Agreement

. All decisions and interpretations made by the Board of Directors or the
Committee with regard to any question arising hereunder or under the Plan shall
be binding and conclusive on the Company and the Recipient. In the event there
is any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.


17.


Successors and Assigns

. This Agreement shall bind and inure to the benefit of the parties hereto and
the successors and assigns of the Company and, to the extent provided herein, to
the personal representatives, legatees and heirs of the Recipient.


18.


Severability and Saving Provision

. The parties intend that this Agreement shall be enforced to the maximum extent
possible. If a court of competent jurisdiction: (i) finds any provision of this
Agreement to be unenforceable, that provision shall be deemed excised and the
remainder of the Agreement shall continue in full force and effect; and (ii)
finds any provision of this Agreement to be unenforceable by reason of its being
extended for too great a period of time, over too large a geographic area, or
over too great a range of activities, the Agreement shall be interpreted to
extend over the maximum period of time, geographic range and range of activities
as to which it may be enforceable.


19.


Accelerated Rights

. If the The option granted pursuant to this Agreement, as is a grant to a
Recipienta Recipient who is or who in the future becomes an officer or director
of the Company who is subject to Section 16(b) of the Securities Exchange Act of
1934 (the "Exchange Act"), the option automatically includes alternate
rights(referred to herein as "Accelerated Rights") which entitle the Recipient
to the rights specified in Subsection (a) below.



(a) Upon the occurrence of a Change in Control (as defined above), this option
(i) shall become immediately and fully exercisable and (ii) will entitle the
holder, in lieu of exercising the option, to elect to surrender all or part of
the option to the Company, provided that written notice of the election (the
"Election") is given to the Company within the sixty (60) day period from and
after the Change in Control (the "Election Period"). Upon making such an
Election, the holder shall be entitled to receive in cash, within thirty (30)
days of such Election, an amount equal to the amount by which the Change in
Control Price (as defined in Subsection (b) below ) per share of the Company's
common stock on the date of such Election shall exceed the exercise price per
share of stock under this option, multiplied by the number of shares of stock
granted under this option as to which the Accelerated Right has been exercised
(such excess referred to herein as the "Aggregate Spread"); provided, however,
that the Election provided for herein shall not be made prior to six months from
the Date of Grant. Notwithstanding any other provision of the Plan or this
Agreement, if the end of the Election Period is within six months of the Date of
Grant, this option shall be canceled in exchange for a cash payment equal to the
Aggregate Spread on the day which is six months and one day after the Date of
Grant.

(b) In the event of a Change in Control under Subsection 3(B), the "Change in
Control Price" shall mean the highest reported sales price of a share of Common
Stock on the Composite Tape for New York Stock Exchange Listed Stocks (the
"Market High") during the sixty (60) day period prior to and ending on the date
of the Change in Control. If the Change of Control is the result of a
transaction or series of transactions described in Subsection 3(A), (C), or (D)
above, the "Change in Control Price" shall mean the higher of (i) the highest
price per share of the Common Stock paid in such transaction or series of
transactions by the person having made the acquisition, and (ii) the Market High
as determined above. Notwithstanding the foregoing, to the extent required by
Section 422A of the Internal Revenue Code of 1986, as amended, the Change in
Control Price shall not exceed the market price of a share of Common Stock on
the date of surrender thereof. provided for in Section 11(b) of the Plan.


20.


Tax Matters

.  


(a)


The Company shall have the power and the right to deduct or withhold, or require
Recipient to remit to the Company, an amount sufficient to satisfy taxes imposed
under the laws of any country, state, province, city or other jurisdiction,
including but not limited to income taxes, capital gain taxes, transfer taxes,
and social security contributions, that are required by law to be withheld with
respect to the grant of the option, any exercise of the Recipient's rights under
the Plan and this Agreement, the sale of shares acquired from the exercise of
the option, and/or payment of dividends on shares acquired pursuant to the
option.

 


(b)


Recipient agrees to take all steps necessary to comply with all applicable
provisions of laws of any country, state, province, city or other jurisdiction
in exercising his or her rights under the Plan and this Agreement.


21.


Administration and Compliance with Laws.

 


(a)


This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 


(b)


The Company is granting the options hereunder. Furthermore, this Agreement is
not derived from any preexisting labor relationship between the Recipient and
the Company, but rather from a mercantile relationship.

 


(c)


The Company will administer the Plan from the U.S. and New York State law and
the Federal laws of the United States (except those provisions relating to
conflicts of law) will govern all options granted under the Plan.


22.


Privacy. As a condition of the grant of the options, the Recipient expressly
consents to the collection, use, and transfer of personal data as described in
this Section to the full extent permitted by and in full compliance with
applicable law.

 


(a)


The Recipient understands that the Company holds, by means of an automated data
file, certain personal information about the Recipient, including, but not
limited to, name, home address and telephone number, date of birth, social
insurance number, salary, nationality, job title, any shares or directorships
held in the Company, details of all options or other entitlement to shares
awarded, cancelled, exercised, vested, unvested, or outstanding in the
Recipient's favor, for the purpose of managing and administering the Plan
("Data").

 


(b)


The Recipient further understands that part or all of his/her Data may be also
held by the Company and/or it Subsidiaries, pursuant to a transfer made in the
past with his/her consent, in respect of any previous grant of options or
awards, which was made for the same purposes of managing and administering of
previous award/incentive plans, or for other purposes.

 


(c)


The Recipient further understands that his/her local employer will transfer Data
to the Company and/or its Subsidiaries among themselves as necessary for the
purposes of implementation, administration, and management of the Recipient's
participation in the Plan, and that the Company and/or its Subsidiary may
transfer data among themselves, and/or each, in turn, further transfer Data to
any third parties assisting the Company in the implementation, administration,
and management of the Plan ("Data Recipients").

 


(d)


The Recipient understands that the Company and/or its Subsidiaries, as well as
the Data Recipients, are or may be located in his or her country of residence or
elsewhere, such as the United States. The Recipient authorizes the Company
and/or its Subsidiaries, as well as Data Recipients to receive, possess, use,
retain, and transfer Data in electronic or other form, for the purposes of
implementing, administering, and managing his or her participation in the Plan,
including any transfer of such Data, as may be required for the administration
of the Plan and/or the subsequent holding of shares on his or her behalf, to a
broker or third party with whom the shares acquired on exercise may be
deposited.

 


(e)


The Recipient understands that he or she may show his/her opposition to the
processing and transfer of his/her Data, and, may at any time, review the Data,
request that any necessary amendments be made to it, or withdraw his or her
consent herein in writing by contacting the Company. The Recipient further
understands that withdrawing consent may affect his or her ability to
participate in the Plan.


23.


General. The Recipient has received, and therefore has full knowledge of and
understands, the terms and conditions of this Agreement. The Recipient
acknowledges that copies of the complete rules of the Plan have also been made
available to him/her at his/her work center with his/her local employer.

IN WITNESS WHEREOF, the Company has executed this Agreement on the day and year
set forth on the Award Summary.

 

 

RECIPIENT

BAUSCH & LOMB INCORPORATED

   

By:                                              

By:                                              
          Jean F. Geisel, Secretary

Name Printed:                                               

 

